TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00537-CR
                                      NO. 03-10-00538-CR
                                      NO. 03-10-00539-CR
                                      NO. 03-10-00540-CR
                                      NO. 03-10-00541-CR
                                      NO. 03-10-00542-CR
                                      NO. 03-10-00543-CR
                                      NO. 03-10-00544-CR
                                      NO. 03-10-00545-CR




             Russell Laquinn Thomas aka Russell Lequinn Thomas, Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
           NOS. 66088, 66089, 66090, 66091, 66092, 66093, 66094, 66231, & 66232
               HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In each of these causes, the district court convicted appellant Russell Laquinn Thomas

of burglary of a building after he pleaded guilty and judicially confessed. See Tex. Penal Code

Ann. § 30.02 (West 2003).        The court assessed punishment in each cause at two years’

imprisonment, with the sentences in cause numbers 66088, 66089, and 66094 stacked on the

sentences in cause numbers 66093, 66231, and 66232, and the sentences in the latter causes stacked

on the sentences in cause numbers 66090, 66091, and 66092.
               In each cause, appellant’s court-appointed attorney has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. The briefs meet the

requirements of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional

evaluation of the records demonstrating why there are no arguable grounds to be advanced. See also

Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie

v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.

App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy

of counsel’s briefs and was advised of his right to examine the appellate records and to file a

pro se brief. See Anders, 386 U.S. at 744. No pro se brief has been filed, but appellant did write a

letter to the Court responding to counsel’s briefs.

               We have reviewed the records and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that the appeals are frivolous. The issues raised in appellant’s

pro se response to counsel’s Anders briefs have no arguable merit. See Garner, 300 S.W.3d at 767;

Bledsoe, 178 S.W.3d at 827. Counsel’s motions to withdraw are granted.




                                                  2
              The judgments of conviction are affirmed.




                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Affirmed

Filed: March 17, 2011

Do Not Publish




                                              3